



Exhibit 10-O-10


Performance-Based Restricted Stock Unit Award Metrics for 2017




On February 8, 2017, the Compensation Committee of the Board of Directors of the
Company approved the specific performance goals and business criteria to be used
for purposes of determining any future performance-based restricted stock unit
final awards for the 2017 performance-period for participants, including
executive officers, under the Company’s shareholder-approved 2008 Long-Term
Incentive Plan (filed as Exhibit 10.1 to the Company’s Quarterly Report on Form
10-Q for the quarter ended June 30, 2008).


The performance based restricted stock unit grant is a target opportunity;
however, participants will have the opportunity to earn a maximum of up to 200%
of the target. The performance based restricted stock unit grant has a
three-year performance period (2017-2019), after which the Compensation
Committee will determine the final award based on corporate
performance-to-objectives. The maximum performance level that can be achieved
for any single metric for the 2017 Performance Unit grants is 200%. 75% of the
final award will be based on financial metrics and 25% will be based on relative
Total Shareholder Return of Ford’s common stock compared to a peer group of
companies over the three-year performance period. The metrics and weightings are
summarized below:




Financial Metrics - 75%
 
Metrics
Weighting
Automotive Segment Revenue
Automotive Segment Operating Margin
Ford Credit Pre-tax Profit
Automotive Segment Operating Cash Flow
25%
40%
10%
25%
100%
 
 



 
 
Total Shareholder Return - 25%
 
Metric
Weighting
Total Shareholder Return (TSR)
100%
















